740 N.W.2d 302 (2007)
Brian FAUROT, Plaintiff-Appellant,
v.
Scott MILLER, d/b/a JD Sawmill, Inc., d/b/a JD Logging, Defendant-Appellee, and
Eugene W. Cook, Trustee of the Eugene W. Cook Trust, Defendant-Appellee.
Docket No. 134229. COA No. 265476.
Supreme Court of Michigan.
October 31, 2007.
On order of the Court, the application for leave to appeal the May 15, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal to reconsider DeShambo v. Anderson, 471 Mich. 27, 684 N.W.2d 332 (2004), and Ormsby v. Capital Welding, Inc., 471 Mich. 45, 684 N.W.2d 320 (2004).